DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This is in response to the applicant response filed on 05/04/2021. In the applicant’s response, claims 1 was amended. Accordingly, claims 1-3 are pending and being examined. Claims 1 are independent form.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	Claims 1-3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

4-1.	Regarding claim 1, the claim recites “a work information processing unit to obtain, from the operator list, work information that has been pre-allowed with the operator identified by the face authentication processing unit and has, based on the obtained work information, a function of displaying work items the identified operator is allowed to perform in the display part” in lines 2-26.  However, it is not clear what subject of “has” is. In other words, it is not clear whether said work information has… or 

4-2.	Claims 2-3 are dependent on claim 1, they therefore do not define the metes and bound of the claimed invention with a reasonable degree of precision and particularity, and that are, therefore, indefinite as required by 35 U.S.C. 112(b).

4-3.	For the purpose of examination, the claims are interested by the examiner in examination’s best understanding.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi (US Pub 2015/0264209, hereinafter “Shiraishi”). 
	
Regarding claim 1, Shiraishi discloses a machining center NC operation panel with an NC function (the image processing apparatus; see 10 of fid.2; see also fig.3) to be connected to a machine tool main body and to perform numerical control (which is connected to a copy machine, a scanner, and a fax machine; see 216C1,…216C6 in fig.5; see also 240, 236 and 238 of fig.2, and para.23), the machining center NC operation panel (see 10 of fid.2) comprising: a control unit (controller 200 of fig.2) which drives, following a predetermined program, a machining unit included in the machine tool main body (which, for example, drives the copy machine by selecting copy operation 216C1 in fig.5); and a storage unit to store various NC programs and tool information, the operation panel being provided, on the front thereof (and stores image data captured by the sensors and programs for processing the image data in the ROM and the HDD; see para.57; see also para.113), with a display part and an input unit including many keys of various types (with display 216 and input keys 216B and 216S in fig.3 and para.78), 
wherein an imaging device for capturing an operator's face image is mounted on the front of the operation panel or on a manual pulse generator for at-hand operation connected to the operation panel (the camera 30 may capture a face image of a user and perform identity recognition on the user; see 30 of fig,1 and para.57; see also 122 of fig.6A),
the identification information of the user together with the corresponding job type are registered/stored in advance; see para.60, and para.113), the work information including operations which the operators are respectively allowed to perform at the machine tool main body and restricted operations which the operators are not respectively allowed to perform (wherein the identification information of the user may determine which types of devices, jobs, and/or functions are be used to the user; see para.59—para.60), and a face image file holding a group of face image data on the operators registered in the operator list (the faces of the registered users are stored in advance; see para.113), and 
wherein the control unit (200 of fig.2) includes a face authentication processing unit (30 of fig.3) to search for and identify an operator by checking operator face image data obtained from the imaging device against the group of face image data held in the face image file (see 122 of fig.6A and para.113) and 
a work information processing unit to obtain, from the operator list, work information that has been pre-allowed with the operator identified by the face authentication processing unit and has, based on the obtained work information, a function of displaying work items the identified operator is allowed to perform in the display part (the corresponding functions to be used are obtained and displayed in the screen for the identified user; see 216 of fig.5), the control unit thereby allowing only operations selected from the operation items displayed in the display part to be performed, each of the work items is displayed on the menu screen as an icon representing the the identified user is allowed to, e.g., make a copy of a paper by touching the corresponding item icon 216C1, from the items displayed on the display; see fig.5).

Shiraishi does not explicitly disclose: the work information processing unit has a function, for each operator, “not display the icons representing work items that are not allowed to the identified operator on the menu screen” as recited in the claim. 

However, Shiraishi clearly teaches: “a personalized screen for the user is automatically displayed on an operation panel, the personalized screen being linked to information unique to the user”, in Paragraph [0057]. Shiraishi clearly teaches: “[t]he normal operation is, for example, to [1] display a menu appropriate for the authenticated user or to [2] supply power to devices necessary for a job preregistered for the authenticated user (for example, in the case where printing is commended, power is supplied to the image forming unit 240) in accordance with the authentication result”. See Paragraph [0127], and the emphases is added by the examiner. Further Shiraishi teaches: “[a]ccordingly, the main controller 200 may control power supply so as to selectively supply power to the individual processing units (devices) (a power-supply mode) or so as to selectively stop supplying power to the individual processing units (devices) (a sleep mode). As a result, so-called partial power saving control may be realized.” See Paragraph [0031] lines 13-19, and the emphases is added by the examiner. In other words, Shiraishi does not only disclose “to display a menu appropriate for the authenticated user” to select work items that are not allowed to the authenticated user, but also teach a “so-called partial power saving control” that “may control power supply so as to selectively supply power to the individual processing units”. Therefore, it would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to modify the method disclosed in fig.5 in Shiraishi, by displaying “a personalized screen” only including the icons representing work items allowed for the identified operator/user, in order to selectively supply power to the individual and realize “power saving control” (Shiraishi: See Paragraph [0031] lines 13-19).

As a further rationale, one of ordinary skill in the art before the effective filling date of the claimed invention was made would have found it obvious to display a personalized screen taught by Shiraishi which displays only the work items allowed for the identified operator instead of all work items since doing this would amount to a simple power saving control and a simple personalized screen to obtain predictable results (Shiraishi: See Paragraph [0031] lines 13-19).

Regarding claim 2, Shiraishi discloses the machining center NC operation panel according to claim 1, wherein, based on the work information (based on the identified/registered user), the work information processing unit has the function of displaying, in addition to the work items, notes on operation in the display part (the display may display the guiding display 217 for the user; see 217 of fig.5 and para.83).
  
Regarding claim 3, Shiraishi discloses the machining center NC operation panel according to claim 1, wherein the imaging device is disposed in a frame portion faced by an operator's face of the display part (see camera 30 and user 60 in fig.4).

Response to Arguments
8.	Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection. 

On page 5-7 of applicant’s response, applicant argues:
“Shiraishi does not disclose or suggest the presently claimed invention, and in particular Shiraishi does not disclose or suggest that the work information processing unit has a function, for each operator, to display only the icons representing work items allowed in advance for the identified operator on the menu screen which appears in the display part, and not display the icons representing work items that are not allowed to the identified operator on the menu screen.”
Specifically, applicant argues:
“Shiraishi does not disclose any example of how a user's personalized screen is differentiated from another user's personalized screens.”
“it is neither disclosed nor suggested that the first region 2 1 6C itself is changed for each user.”

a personalized screen” only including the icons representing work items allowed for the identified user, in order to selectively supply power to the individual and realize “power saving control” (Shiraishi: See Paragraph [0031] lines 13-19). One of ordinary skill in the art before the effective filling date of the claimed invention was made would have found it obvious to display a personalized screen taught by Shiraishi which displays only the work items allowed for the identified operator instead of all work items since doing this would amount to a simple power saving control and a simple personalized screen to obtain predictable results (Shiraishi: See Paragraph [0031] lines 13-19). Thus, the arguments are moot in view of the new ground(s) of rejection.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376.  The examiner can normally be reached on 8:30am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        5/10/2021